Name: Commission Regulation (EEC) No 632/80 of 14 March 1980 laying down detailed rules for the addition of sucrose in aqueous solution in the case of specified wine products in certain regions of wine-growing zone A and amending for the second time Regulation (EEC) No 1594/70
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  cultivation of agricultural land;  foodstuff
 Date Published: nan

 15.3.1980 EN Official Journal of the European Communities L 69/33 COMMISSION REGULATION (EEC) No 632/80 of 14 March 1980 laying down detailed rules for the addition of sucrose in aqueous solution in the case of specified wine products in certain regions of wine-growing zone A and amending for the second time Regulation (EEC) No 1594/70 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 459/80 (2), and in particular Article 33 (8) thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 459/80, and in particular Article 8 (6) thereof, Whereas the result of the recent amendment to Regulations (EEC) No 337/79 and (EEC) No 338/79 is that the second subparagraph of Article 33 (3) of Regulation (EEC) No 337/79 and the fifth subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 provide for the possibility of adding, until 15 March 1984, sucrose in aqueous solution in the case of products made from vine varieties which yield relatively acidic grapes and which are made from grapes harvested in certain wine-growing regions in the northern part of wine-growing zone A in which this practice is traditional and customary; whereas it is necessary, therefore, to specify the vine varieties as well as the regions concerned; Whereas specifying such vine varieties renders superfluous Article 3 of Regulation (EEC) No 1594/70 (4), as amended by Regulation (EEC) No 2531/77 (5); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. The vine varieties referred to in the first indent of the second subparagraph of Article 33 (3) of Regulation (EEC) No 337/79 and in the first indent of the fifth subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 are Riesling and Elbling. 2. The wine-growing regions referred to in the second indent of the second subparagraph of Article 33 (3) of Regulation (EEC) No 337/79 and in the second indent of the fifth subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 are the following:  Ahr,  Mittelrhein,  Rheingau,  Mosel/Saar/Ruwer,  Nahe,  Moselle luxembourgeoise. 3. Only products having a minimum acidity of 12 grams per litre expressed as tartaric acid may have sucrose in aqueous solution added to them in order to increase the alcoholic strength. Article 2 Article 3 of Regulation (EEC) No 1594/70 is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 57, 29. 2. 1980, p. 32. (3) OJ No L 54, 5. 3. 1979, p. 48. (4) OJ No L 173, 6. 8. 1970, p. 23. (5) OJ No L 294, 18. 11. 1977, p 10.